DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6. (Examiner’s Amendment) The method of claim [[6]]5, wherein each of said first substrate and said second substrate comprises one or more members selected from the group consisting of bismuth, antimony, and tellurium.
Reasons for Allowance
Claims 1-27 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-27 are identical to claims 39 and 42-67 of Application No. 15/982,672. Claims 39 and 42-67 of Application No. 15/982,672 have been indicated allowable in the Notice of Allowance sent on November 6th, 2019. Accordingly, claims 1-27 are allowed, and the reasons for allowance of claims 1-27 are same as the reasons for allowance 39 and 42-67 of Application No. 15/982,672. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the combination of limitations including “using said plurality of electrodes to apply an electrical potential across 
Regarding to claim 4, the prior art fails to anticipate or render obvious the combination of limitations including “using said plurality of electrodes to apply an electrical potential across said first substrate and said second substrate to direct electrical current through said first substrate and said second substrate to form a thermoelectric element comprising a pattern of holes, wherein said thermoelectric element is formed at a temperature from about 100 °C and 1000 °C, and wherein said thermoelectric element has a ZT that is at least about 0.2”.
Regarding to claim 15, the prior art fails to anticipate or render obvious the combination of limitations including “using said plurality of electrodes to apply an electrical potential across said first substrate and said second substrate to direct electrical current through said first substrate and said second substrate to form a thermoelectric element comprising a pattern of holes, wherein said thermoelectric element has a ZT that is at least about 0.2”.
Please see the prosecution record of Application No. 15/982,672 for more information. 
Since 15/982,672 was abandoned, there is no double patenting issue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828